Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of copending Application No. 16/463,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because current claim 1 corresponds to claims 1 and 6 of ‘129 where a sheet comprising a laminate including an aerogel layer containing an aerogel and a resin layer containing a thermoplastic resin, the resin layer being stacked on at least one surface of the aerogel layer.  Current claim 2 corresponds to claim 2 of ‘129 where the aerogel is a polymer aerogel.  Current claim 3 corresponds to claim 3 of ‘129 where the polymer aerogel contains at least one organic polymer material selected from the group consisting of resorcinol-formalin resins, cellulose nanofibers, polyimides, polyurethanes, and epoxy resins.  Current claim 4 corresponds to claim 4 of ‘129 where the aerogel layer has a thickness Current claim 7 corresponds to claim 7 of ‘129 where the thermoplastic resin is a polyvinyl acetal or an ethylene-vinyl acetate copolymer.  Current claim 8 corresponds to claim 8 of ‘129 where an interlayer film for a laminated glass, the interlayer film comprising the heat insulation sheet according to claim 1.  Current claim 9 corresponds to claim 9 of ‘129 where a laminated glass comprising a pair of glass plates; and the interlayer film for a laminated glass according to claim 8 interposed between the pair of glass plates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikoma et al. (WO 2015045211).
Claim 1
Claim 4:  Ikoma teaches the aerogel layer may have a thickness of 0.7mm [0053].
Claim 6:  Ikoma teaches the coating layer is a sheet with an uneven surface (embossed sheet) [0062]; and there is nothing that suggests the PET sheet is foamed or porous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura et al. (JP 08283049 A).
Claims 1-3 and 7-9:  Morimura teaches a glass laminate comprising a porous structure sandwiched between to glass plates, and an adhesive layer between the glass plate and the porous structure {instant claims 8 and 9} (Fig. 1 and [0010]).  Morimura teaches the porous structure can be formed of a material capable of forming an ordinary foam as long as it can include a gas in the structure can be arbitrarily used {instant claims 2 and 3} [0017].  Morimura teaches the adhesive layer is an ethylene-vinyl acetate copolymer adhesive layer {instant claim 7} [0010].  It is well established that the ethylene-vinyl acetate copolymer is a thermoplastic material.  The porous structure 
Claim 4:  Morimura teaches the thickness of the porous structure can be 3mm or more [0016]; and this range overlaps with the claimed range at 3mm.
Claim 6:  There is nothing in Morimura that suggests the adhesive layer is foamed or porous.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morimura et al. (JP 08283049 A) as applied to claim 1 above, and further in view of Yusa et al. (US 2007/0053967 A1).
Morimura teaches the claimed invention as set forth above.
Claim 5:  Morimura does not teach the glass transition temperature (Tg) of the ethylene-vinyl acetate copolymer.  However, Yusa teaches an adhesive layer comprising an ethylene-vinyl acetate resin having a glass transition temperature (Tg) of 10-90 degree C [0033].  Morimura and Yusa are analogous art because they are from the same field of endeavor that is the adhesive/bonding material art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select an ethylene-vinyl acetate resin having the claimed Tg value, and the motivation would be, as Yusa suggested, to control plasticization and flexibility of the layer [0033].



Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







BS
March 6, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785